This action was instituted to recover upon a promissory note given for building material, and to foreclose a lien upon real estate for the amount thereof. There was a default judgment *Page 329 
in the trial court. In this court the cause was assigned for oral argument, but default was also made here, and there has been no brief filed on behalf of the plaintiff in error.
We have examined the record and are convinced that the appeal is frivolous and without merdit, and has been prosecuted for delay. Skirvin v. Bass Furniture   Carpet Co., 43 Okla. 440,143 P. 190.
We, therefore, recommend that the judgment appealed from be affirmed.
By the Court: It is so ordered.